DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 are pending of which claims 1 and 11 are in independent form.  Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim.  Claims 1-6, 11-16 and 21-22 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 01 February 2021 as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered.  Applicants representative’s arguments with respect to dependent claims 8-10 have not been addressed as those claims have been indicated allowable and objected to due to their respective dependencies.

Applicant’ Arguments:
With respect to the Oreland reference, on page 12 of the remarks, Applicant’s representative appears to argue against the Oreland reference using the newly amended independent claim limitations specifying no central index is maintained in the distributed computing system.  Further, Applicant’s representative appears to argue that the claims are distinguishable from Oreland because Oreland discloses adding new nodes by redistributing 

Examiner’s Response:
Examiner is not relying on the Oreland reference to disclose a central index, Examiner is relying on the Choy reference to teach that limitation.  With respect to Applicants representative’s argument against the Oreland reference due to the by which a new node is added to the distributed system and populated, the claims do not recite adding a node or partition, but merely adding key value pairs which are stored in nodes or partitions, therefore Examiner does not find this argument persuasive to the claims as currently drafted.  With respect to Applicants representative’s position that Oreland does not disclose distributing keys of a dense geographical region across most or all of the nodes of the partition, Oreland in the Abstract discloses uniform distribution of keys across all partitions. Examiner is relying on the Rohlf reference to teach evenly dividing geospatial data.  The term “dense” is not claimed and needs to be claimed in order to be given patentable weight.

Applicant’s Arguments:
On page 12 of the remarks, Applicant’s representative appears to take the position that the Choy reference fails to address the claim limitations because Choy teaches maintaining a global index, Choy does not disclose key being distributed evenly across partitions and lastly, Choy does not disclose distributing keys of a dense geographic location across most or all of the partitions.

Examiner’s Response:
Choy at Column 5, Lines 28-31 teaches in part with emphasis added by Examiner, “…a distributed database multi-tiered indexing scheme for partitioned data has a Local Index created and maintained for each partition of the table and, in addition, a Coarse Global Index is optionally created and maintained.”  With respect to Applicants representative’s arguments regarding the even distribution of keys and the distribution of keys of a dense geographic location, Examiner is not relying on the Choy reference to teach those limitations.
 
Applicant’s Argument:
On page 14 of the remarks, with respect to dependent claim 2 and the Erdogan reference, Applicant is of the position that the Erdogan reference teaches away from append partitioning as being an improvement over hash modulo partitioning.

Examiner’s Response:
Examiner is of the position that the method for selecting which partition a key is assigned to using a hash modulo function is not mutually exclusive from a database shard being append-only even though the Erdogan reference is making a distinction between hash partitioning as a whole and append partitioning as a whole.

Applicant’s Argument:
On page 14 of the remarks, with respect to dependent claims 3-4, Applicant’s representative appears to take the position that the Rohlf reference merely teaches allocating storage space for each geographical region and does not disclose keys for a geographical region being dispersed across most or all shards due to the entropy.

Examiner’s Response:
Dependent claim 3 allows for keys representing at least one geospatial region being distributed across all shards due to entropy.  Examiner is of the position that if one city’s geospatial data was to be hashed and uniformly distributed consistent with the Oreland disclosure it would be uniformly distributed across all the partitions of Oreland.  Examiner is relying on the Oreland reference in the Abstract to teach uniform distribution of keys across partitions and the Rohlf reference at paragraph [0032] for teaching evenly dividing geospatial data across storage space.  If Applicant intends to claim, taking an additional action based on a density determination of geographic regions, such a limitation must be positively recited in the claims.

Applicant’s Argument:  
On pages 15-16 of the remarks Applicant’s representative appears to argue that with respect to dependent claim 5, the cited portion of the Ioffe reference is not relevant to the claim limitations as the hash table of Ioffe is different than the sorted table stored in the partitions recited in the claims.




Examiner’s Response:
 The Oreland reference at paragraph [0035] discloses querying stored data tables.  Examiner is relying on the Ioffe reference for teaching hashing a query and receiving a hash value similar to dependent claim 5 reciting receiving a query and determining a key and partition identifier corresponding to the key.

Applicant’s Argument:
On pages 18-20 of the remarks Applicant’s representative appears to argue, with respect to dependent claims 20-21, neither the Saeki reference, nor the Marshall reference teach the newly amended claim limitations recited in the independent claims. 

Examiner’s Response:
Examiner has applied a new reference to address the independent claims as amended detailed in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oreland et al. U.S. Pub. No. 2010/0235606 (hereinafter “Oreland”) in view of Choy et al. U.S. Patent No. 5,551,027 (hereinafter “Choy”).
Regarding independent claim 1, Oreland discloses:
A non-transitory machine readable medium storing executable instructions which when executed by one or more data processing systems that implement a partitioned database in a distributed computing environment, cause the one or more data processing systems to perform a method comprising… (Oreland at paragraph [0021] discloses in part, “Briefly, methods and systems described herein provide enhanced partitioning of data, such as a database table that is distributed over a number of nodes.”) 

receiving a plurality of inputs, each input comprising a key and value pair to be stored in a partition of a plurality of partitions of the partitioned database  (Oreland at paragraph [0009] discloses a plurality of key value pairs stored in a plurality of partitions in a distributed system.) 

computing, for each key, a single hash value using a hash function modulo a number, N, representing the number of partitions in the plurality of partitions, the hash function configured to provide entropy across hash values for different keys to distribute the keys substantially evenly across the plurality of partitions (Oreland in the Abstract discloses in part, “The distribution mapping provides substantially uniform distribution of the data elements over the first, second, and third partitions by the partitioning mechanism using modulo hash partitioning as a function of data elements or by combining hash and list partitioning such that data is retained on the original partitions.”)

determining, based on the hash value of each key, modulo N, a partition identifier and mapping the corresponding key to the determined partition identifier; for each partition identifier having one or more keys mapped to the partition having the partition identifier, distributing the one or more keys and their paired values to the partition having the partition identifier (Oreland at paragraph [0009] discloses in part, “This example has been simplified, and, in practice, modulo hashing involved taking the modulo of the hash of the primary key (rather that of the primary key itself as it may appear here). It can be seen that the data is evenly distributed in both cases with each partition having 6 rows in the first example and each partition having 4 rows of data in the second example.”)

While Oreland at paragraph [0009] discloses storing a plurality of keys and values in a plurality of partitions and Oreland at paragraph [0035] discloses querying partitions, Oreland does not disclose:
sorting, separately within each partition on a data processing system dedicated to processing the partition, keys distributed to the partition to provide a sorted set of keys mapped to the partition, wherein the sorting determines an ordering of the keys; 
However Choy at Column 8, Lines 62-66 teaches, “To create an index on an existing object, the object has to be scanned to capture the Index Key Values and the corresponding Record Pointers. The Index Key Values and Record Pointers are sorted at each partition to create a Local Index.”  Additionally, Choy at Column 5, Lines 28-31 teaches in part with emphasis added by Examiner, “…a distributed database multi-tiered indexing scheme for partitioned data has a Local Index created and maintained for each partition of the table and, in addition, a Coarse Global Index is optionally created and maintained.”
Both the Oreland reference and the Choy reference, in the cited portions, are in the field of endeavor of partitioning and querying data in a distributed system.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the partitioning and querying of data in a distributed storage system disclosed in Oreland with the sorting of the key values of each partition taught in Choy to facilitate in increasing the efficiency of querying data in a partitioned distributed system (See Choy at Column 2, Lines 4-18). 

While Oreland at paragraph [0009] and [0035] discloses storing key value pairs in partitions and querying a data table, Oreland does not disclose an index file associated with each partition consistent with the present application at Figure 3A, more specifically, Oreland does not disclose:
storing, separately within each partition on the data processing system dedicated to processing operations for the partition, the sorted keys and their paired values, keys being in an index file and their paired values being in a database file, wherein each key refers to its paired value in the database file within the partition, wherein the processing operations for the partition further include processing one or more queries directed to one or more keys that, when hashed modulo N, map to the partition,
wherein a key and the value associated with the key is accessed by hashing the key modulo N to determine the partition associated with the key and sending the key and an access request to the determined partition, such that no central index or central mapping of keys to partitions is maintained in the distributed computing system.
However, Choy as illustrated in Figure 1 provided below teaches a local index for each partition.

    PNG
    media_image1.png
    262
    478
    media_image1.png
    Greyscale

Additionally, Choy at Column 5, Lines 28-31 teaches in part with emphasis added by Examiner, “…a distributed database multi-tiered indexing scheme for partitioned data has a Local Index created and maintained for each partition of the table and, in addition, a Coarse Global Index is optionally created and maintained.”
Additionally, if the Applicant is not persuaded by Examiner’s argument, in the interests of providing compact prosecution, please reference the U.S. Patent cited at the end of the rejection as it relates to hashing a partition key and maintaining a local index.

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Oreland as modified discloses:
wherein each partition has a set of one or more data processing systems dedicated to sorting and storing within the partition and wherein determining partition identifiers is performed by a single data processing system (Choy at Column 13, Lines 6-13 teaches, “Node heterogeneity and node autonomy are important to a distributed database. Heterogeneity includes local access methods, the form of Record Pointer, clustering methods, hardware and environmental differences, and the optimization algorithm implemented. The present method keeps the least amount of information of each partition in the Global Index and relies on the local nodes to perform most of the processing.”)

Regarding independent claim 11, claim 11 is rejected under the same rationale as claim 1.

Regarding dependent claim 16, all of the particulars of claim 11 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 6.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oreland in view of Choy in further view of Erdogan et al. U.S. Pub. No. 2013/0311426 (hereinafter “Erdogan”).
Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  While Oreland discloses partitions in a distributed system and Oreland at paragraph [0006] discloses different database management system architecture, Oreland does not disclose:
wherein each partition, in the plurality of partitions, is a database shard, wherein each database shard is an append-only file.
However, Erdogan in the Abstract teaches in part, “A method implemented by a computer network includes storing a database table in a distributed database resident on the computer network.”  Additionally, Erdogan at paragraph [0047] teaches in part, “Further, the partitioning method assumes that the underlying data has inherent minimum and maximum parameters, and that the underlying data can be modeled and loaded into the database in an append-only manner.”  Examiner is interpreting partitions in a distributed database as reading on shards.
Both the Oreland reference and the Erdogan reference, in the cited portions, are in the field of endeavor of systems and methods for partitioning data in distributed environment.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the partitioning of a distributed storage system, including the consideration of the system architecture disclosed Oreland with the partitioning of data in a distributed system using an append-only system architecture taught in Erdogan to facilitate in storing immutable data in a distributed environment (See Erdogan at paragraph [0008]).

Regarding dependent claim 12, all of the particulars of claim 11 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 2.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oreland in view of Choy in view of Erdogan in further view of Rohlf et al. U.S. Pub. No. 2013/0325903 (hereinafter “Rohlf”).
Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  While Oreland in the Abstract does disclose a uniform distribution of data elements over partitions, Oreland does not disclose the data elements being geospatial in nature, more specifically, Oreland does not disclose:
wherein the keys represent different geospatial areas and keys for at least one city or geospatial region are dispersed across most, or all shards due to the entropy.
However, Rohlf at paragraph [0032] teaches in part, “The spatial portioning scheme can provide for the partitioning of the geospatial volumes into discrete sub-volumes that are roughly equal in volume at a given level in the hierarchy and such that the discrete geospatial volumes at each level in the hierarchy are approximately cubic in Cartesian space, i.e. each edge of the geospatial volume is roughly equal in length.”
Both the Oreland reference and the Rohlf reference, in the cited portions, relate to the field of endeavor of partitioning data.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the uniform distribution of data over a plurality of partitions as disclosed in Oreland with the partitioning of geospatial data into roughly equal volumes taught in Rohlf to facilitate in maintaining balanced partitions. 

Regarding dependent claim 4, all of the particulars of claims 1 and 3 have been addressed above.  Oreland as modified discloses:
  wherein the entropy balances an indexing workload and storage usage across all of the data processing systems that process all of the shards and wherein the entropy disperses keys for one geospatial area across a plurality of shards (Oreland in the Abstract discloses uniform distribution of data elements across a plurality of partitions and Choy at Figure 1 provided above discloses maintaining an local index for each partition.  Examiner is of the position that the result of a uniform distribution across partitions combined with the maintaining of a local index at each partition would result in a balanced indexing workload.) 

Regarding dependent claim 13, all of the particulars of claims 11-12 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 3.

Regarding dependent claim 14, all of the particulars of claims 11-13 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 4.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oreland in view of Choy in further view of Ioffe et al. U.S. Pub. No. 2015/0186793 (hereinafter “Ioffe”).
Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  While Oreland in the Abstract discloses using modulo hash partitioning and Oreland at paragraph [0035] discloses querying data tables, Oreland does not disclose:
receiving a query against the partitioned database; determining one or more keys derived from the query; for each key of the one or more keys: determining a partition identifier corresponding to the key by hashing the key, modulo N; transmitting the key to the partition having the partition identifier to query the partition for a value corresponding to the key; and returning a value corresponding to the key, in response to determining that the key matches a key in the index stored in the partition.
However, Ioffe at paragraph [0027] teaches in part, “By providing the query as an input to the hash functions, hash values for the query can be determined.”
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the hashing and storing and querying of data into a plurality of partitions as disclosed in Oreland with the querying of data by inputting the query into the hash as taught in Ioffe to facilitate in increasing the efficiency of querying data stored using a hashing method.

Regarding dependent claim 15, all of the particulars of claim 11 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 5.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oreland in view of Choy in further view of Saeki U.S. Pub. No. 2013/0060815 (hereinafter “Saeki”).
Regarding dependent claim 21, all of the particulars of claim 1 have been addressed above.  Oreland does not disclose:
wherein the hash function is a secure hash function ("SHA").  
However, Saeki at paragraph [0069] teaches a SHA hash function used in a load balancing manner over a plurality of partitions.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the hash function providing entropy across hash values and distributing the keys evenly across a plurality of partitions as disclosed in Oreland with the secure hash function used in a load balancing manner over a plurality of partitions taught in Saeki to facilitate in improving the flexibility and usability of the distributed storage system.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Oreland in view of Choy in further view of Marshall U.S. Pub. No. 2008/0228802 (hereinafter “Marshall”).
Regarding dependent claim 22, all of the particulars of claim 1 have been addressed above.  Oreland does not disclose:
wherein generating and indexing the partitioned database are performed offline. 
However, Marshall at paragraph [0018] teaches in part, “As explained above, secondary index 16 generally references data records 18 in each partition 22 of partitioned database 12. To rebuild secondary index 16, database system 10 is operable to temporarily take offline each partition 22 of partitioned database 12.”
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the maintaining of partitions and local indexes of partitions as disclosed in Oreland as modified with the processing operations of partition operations conducted offline to facilitate in improving the flexibility and usability of the distributed storage system.

Allowable Subject Matter
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2016/0324237
Paragraph [0047] as it relates to the partition function “hash (Key) modulo N”.
2016/0055248
Paragraph [0151] as it relates to index shards.
8,583,657
Column 1 Lines 53-58 as it relates to each partition of a hash-partitioned table, in which the partition key is hashed, has its own index.
2015/0242413
Paragraph [0037] as it relates to a bloom filter to check whether a key exists in an index without searching the index.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154         

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154